 ·,
Aci245B (Rev. 02/08/2019) Judg1nent in a Cri1ninal Petty Case (Modified)                                                                                                                                                                Pagelofl   \ \



                                     UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRJCT OF CALIFORNIA

                      United States of America                                                                                                                               JUDGMENT IN A CRIMINAL CASE
                                                                                                                                                                             (For Offenses Con1mitted On or After Noven1bei' 1, 1987)
                                      v.

                    Jose Abraham Flores-Perez                                                                                                                                Case Number: 3:19-mj-21447

                                                                                                                                                                             Charles N Guthrie
                                                                                                                                                                             Defendant's Attorney


REGISTRATION NO. 84326298
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                               ---~-------------------------

 0 was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                                                                                                            Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                                                                                                  I

  D The defendant has been found not guilty on count( s)
                                                                                                                                                        -------------------
  0 Count(s)                                                                                                                                                                      dismissed on the motion of the United States.
                    ~----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               :6 TIME SERVED
  IZl Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                           charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                    Thursday, March 28, 2019
                                                                                                         _ _ _ _ ____,,Date of Imposition of Sentence
                                                                                                                                                                                       . ·-;
                                                                                  FILED                                                                                       _./,,.
                                                                                                                                                                             .•


                                                                                   MAR 2 8 2019
                                                          CLERK, U.S. DISTRICT COURT
                                               '"'~'       '7P!!'.1\l D!STH!CT OF CALIFORNIA
                                           ,            /                            ""PUTY
 Clerk's Office Copy
                                           L...,   •.   ·----- . . . . · · - · · " - - · - · - - - - · - - · · --· ·- - - · - · · - · - .. · · · - · - - - - . . . . . · -


                                                                                                                                                                                                                            3:19-mj-21447
